Citation Nr: 9928295	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  95-42 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUES

1.  The propriety of the initial 70 percent evaluation 
assigned for the service-connected left frontal cerebral 
infarct with organic mood disorder and major depression.  

2.  Entitlement to an increased rating for the service-
connected benign smooth muscle tumors, both kidneys, status 
post bilateral partial nephrectomy with renal dysfunction, 
stress urinary incontinence and hypertension, currently 
evaluated as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1976 to 
March 1979 and from June 1991 to August 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  

The Board notes that the veteran's service-connected left 
frontal cerebral infarct with organic mood disorder and major 
depression was initially separately rated as major depressive 
disorder and residuals of left frontal cerebral infarct with 
organic mood disorder and major depression.  Subsequently, in 
a November 1996 rating action, it was determined that clear 
and unmistakable error had been committed in previous RO 
rating decisions that separately evaluated the veteran's 
disabilities affecting mental status.  Consequently, the two 
separate evaluations were merged into one disability and the 
issue on appeal remains that as indicated hereinabove.  

The Board also notes that the veteran submitted a claim of 
service connection for tuberous sclerosis and presented 
testimony as to this issue at a hearing conducted before the 
undersigned Member of the Board in May 1999.  As this issue 
has not been developed for appellate consideration, it is 
referred back to the RO for appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  Since service, the veteran's left frontal cerebral 
infarct with organic mood disorder and major depression is 
shown to have been manifested by a level of disability more 
nearly approximating impairment of intellectual functions, 
orientation, memory and judgment, and lability and 
shallowness of affect of such extent, severity, depth, and 
persistence as to produce total social and industrial 
inadaptability.  



CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation of 
100 percent for the service-connected left frontal cerebral 
infarct with organic mood disorder and major depression have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.102, 4.7, 4.129, 4.130, 4.132 including 
Diagnostic Code 9306 (1996); 38 C.F.R. §§ 3.102, 4.7, 4.126, 
4.130 including Diagnostic Code 9327 (1998).  

(The issue of entitlement to an increased rating for the 
service-connected benign smooth muscle tumors, both kidneys, 
status post bilateral partial nephrectomy with renal 
dysfunction, stress urinary incontinence and hypertension is 
discussed in the Remand portion of this document.)  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  When a veteran 
submits a well-grounded claim, VA must assist her in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's psychiatric 
disability.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  


Factual background

The veteran was initially afforded a VA psychiatric 
examination in December 1994, shortly after her discharge 
from service.  At the time of the examination, it was noted 
that her work had been problematic in terms of the 
difficulties she experienced in maintaining interpersonal 
relationships.  Although she was currently employed with a 
temporary agency, the shifts that she was given to work were 
stated to be irregular and insufficient for her purposes in 
that she both had a need to be busy and structured in the 
work environment.  The examining physician concluded that 
there was evidence of personality disorder, emotional 
lability and depressive episodes since her first period of 
active duty service.  He further noted that there was no 
indication that her difficulty in relating to people had 
become any less over the years, but, in fact, had become much 
worse sometime in early 1992 and thereafter.  In addition, by 
virtue of an MRI, it was discovered that that veteran had an 
infarct in the part of her brain that would be expected to 
further disinhibit her and lead to emotional instability of a 
greater degree.  

The diagnoses rendered included those of major depression, 
recurrent, moderate, currently treated; organic personality 
disorder with explosive outbursts and disinhibition of mood, 
secondary to brain infarct; and organic mood disorder, 
hypomania and depressed with extreme lability, secondary to 
brain infarct.  It was further noted that the veteran was 
"moderately to severely disabled and really unable to work 
with the current range of her emotional outbursts."  

The veteran underwent a second VA psychiatric examination in 
July 1996.  The veteran reported that she had been employed 
as an operating room nurse, but had not worked regularly 
since July 1995.  According to the veteran, she last worked 4 
days on an as needed basis in January 1996 and had not worked 
since.  

The psychiatric assessment revealed a mixed picture of 
symptoms dominated by a labile mood, difficulty getting along 
with people, recurrent depressed mood with suicidal ideation, 
irritability, poor concentration and perceived memory 
deficits, which were not present on formal mental status 
testing.  According to the examining physician, the veteran 
suffered from an organic mood disorder, as well as recurrent 
major depression, with an underlying borderline personality 
disorder, all of which had merged together to the extent that 
it was clinically impossible to tease apart those symptoms 
belonging to each condition.  He further concluded that the 
veteran would not be able to function in a nursing capacity 
and would have great difficulty being hired and/or 
maintaining competitive employment.  Although the examining 
physician noted that the veteran could probably handle work 
at the level of a sheltered workshop, he explained that this 
would require a supervisor who understood her labile moods 
and tendency toward interpersonal difficulties.  In 
conclusion, a Global Assessment of Functioning (GAF) score of 
50 was assigned.  

The veteran was afforded another VA psychiatric examination 
in August 1998.  At that time, the veteran reported that she 
had been unemployed since her discharge from service in 1994.  
She further stated that her daily activities were very 
limited and that, while she had no interest in maintaining 
her home, she wanted to live there.  She acknowledged some 
interest in hobbies, but most of her energy was stated to be 
directed toward social withdrawal and feelings of anger at 
what she perceived as past traumatic events.  

On objective examination, the veteran reported that she was 
beginning to experience some memory problems, however, there 
was no evidence of memory loss clinically.  Her affect was 
also not particularly depressed; however, it was noted that 
when she spoke about past experiences, she tended to become 
somewhat emotionally labile.  She further stated that she 
considered herself to have post-traumatic stress disorder, 
but no evidence of this condition was detected.  The final 
impression was that of organic affective disorder and mixed 
personality disorder.  A GAF of 55-60 was also assigned.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

The veteran's service-connected left frontal cerebral infarct 
with organic mood disorder is currently rated as 70 percent 
disabling under the provisions of 38 C.F.R. § 4.132, 
Diagnostic Code 9306 (1996).  Effective on November 7, 1996, 
38 C.F.R. § 4.132 was redesignated as 38 C.F.R. § 4.130 which 
included new rating criteria for psychiatric disorders.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

Based on the evidence of record, the RO has considered the 
newer rating criteria in making its decision and the Board 
will also consider both the old and new rating criteria and 
apply that criteria which is more favorable to the veteran.  

The general rating formula for mental disorders under the new 
rating criteria are as follows:  a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others;  intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial  disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 including Diagnostic Code 
9327 (1998).  

Under the old rating criteria, an evaluation of 100 percent 
is assigned for impairment of intellectual functions, 
orientation, memory and judgment, and lability and 
shallowness of affect of such extent, severity, depth, and 
persistence as to produce total social and industrial 
inadaptability.  Severe impairment of social and industrial 
adaptability is rated at 70 percent.  38 C.F.R. § 4.132 
including Diagnostic Code 9306 (1996).  

Upon consideration of the objective medical evidence of 
record, the Board concludes that the record supports a 
finding that the disability picture manifested by the 
veteran's left frontal cerebral infarct with organic mood 
disorder and major depression more nearly approximates the 
level of impairment required for a 100 percent rating under 
the old criteria, specifically, impairment of intellectual 
functions, orientation, memory and judgment, and lability and 
shallowness of affect of such extent, severity, depth, and 
persistence as to produce total social and industrial 
inadaptability.  From the earliest VA examination in December 
1994, the veteran was noted to be limited in her ability to 
maintain employment due to her labile moods and difficulty in 
maintaining interpersonal relationships.  She has also 
consistently reported experiencing problems with memory and 
concentration.  

Hence, a 100 percent schedular rating is for application 
under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 
9306 (1996).  

The Board has considered whether the veteran was entitled to 
a "staged" rating for her service-connected disability as 
prescribed by the United States Court of Appeals for Veterans 
Claims in Fenderson v. West, 12 Vet. App. 119 (1999).  As 
noted hereinabove, however, since service, the veteran has 
demonstrated a level of impairment relative to her left 
frontal cerebral infarct with organic mood disorder and major 
depression consistent with a 100 percent evaluation for 
impairment of intellectual functions, orientation, memory and 
judgment, and lability and shallowness of affect of such 
extent, severity, depth, and persistence as to produce total 
social and industrial inadaptability.  






ORDER

An initial 100 percent evaluation for the service-connected 
left frontal cerebral infarct with organic mood disorder and 
major depression is granted, subject to the regulations 
governing the payment of VA monetary benefits.  



REMAND

The veteran contends that her service-connected kidney 
disorder is more disabling than the current rating indicates.  

As noted hereinabove, the veteran testified at a hearing 
before the undersigned Member of the Board in May 1999.  At 
that time, she stated that she was continuing to receive 
treatment for her kidney disorder at the VA Medical Center in 
Tucson, Arizona.  She reported symptoms including flank pain, 
urinary tract infections, periodic incontinence, fluid 
retention and bleeding.  According to the veteran, her 
nephrologist at the VA Medical Center quantified her renal 
function as being 25 percent of full capacity.  

The Board notes that the veteran's claim for an increased 
rating is well grounded in that it is not inherently 
implausible.  38 U.S.C.A. § 5107(a) (West 1991).  VA 
therefore has a duty to assist her in developing the facts 
pertinent to her claim.  See 38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.159 (1998); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.

In light of the recent hearing testimony, the Board finds 
that the veteran should be afforded a contemporary VA 
examination in order to determine the current severity of the 
service-connected benign smooth muscle tumors, both kidneys, 
status post bilateral partial nephrectomy with renal 
dysfunction, stress urinary incontinence and hypertension, 
which takes into account the veteran's previous medical 
history.  Consequently, all pertinent treatment records 
should also be obtained for review.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to her claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should take appropriate steps 
to contact the veteran so that she can 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated her for the service-connected 
kidney disorder since December 1995.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  The veteran should be afforded a VA 
examination to evaluate the current 
severity of the service-connected benign 
smooth muscle tumors, both kidneys, 
status post bilateral partial nephrectomy 
with renal dysfunction, stress urinary 
incontinence and hypertension.  All 
indicated testing should be accomplished.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  A complete rationale for 
all opinions expressed should be 
provided.  

3.  After the development requested above 
has been completed, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







